DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 2/22/2022, the following has occurred: Claims 1 – 22 have been amended.
Claims 1 – 22 are pending.
This is the Examiner’s first review of the instant invention. The previous Examiner is on detail.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 10, 21, and 22), machine (claims 11 – 15), and manufacture (claims 16 – 20) which recite steps of
obtaining brain data characterizing a brain of a single patient under examination;
determining a first prompt for presentation to a user;
providing the first prompt for display to the user;
obtaining a first user input characterizing a first response to the first prompt;
determining, based on the first response to the first prompt, a second prompt for presentation to the user;
providing the second prompt for display to the user;
obtaining a second user input characterizing a second response to the second prompt, wherein at least one of the first prompt or the second prompt requires the user to provide an indication of a health status of the single patient;
selecting, using the first user input and the second user input, a proper subset of the brain data of the single patient, wherein the proper subset of the brain data characterizes to at least one specified network of the brain of the single patient, and wherein the proper subset is based at least in part on the health status of the single patient; and
providing the proper subset of the brain data characterizing the at least one specified network of the brain of the single patient for display to the user, wherein the proper subset of the brain data is displayed in an interface without displaying non-selected portions of the brain data in the interface.
These steps of claims 1 – 22, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. As stated in the Specification, page 2 lines, 23 – 29 (Emphasis added)
Using techniques described in this specification, a system can determine a series of prompts that are to be provided to the user that allow the user to quickly navigate to a target subset of the data. As particular examples, the series of prompts can include only 2, 5, or 10 prompts to which the user can respond with relative ease. Therefore, the amount of time that a user must spend to discover the portion of the brain data that is useful to the user can be drastically reduced, resulting in improved outcomes for patients, users and/or clinicians, especially when effective care requires time sensitive investigations.
The Examiner uses the Specification to show what the Applicant believes that they have invented.  That invention, as disclosed in the Specification, is described by the claims.  Accordingly, the claim recites an abstract idea. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 10, 12 – 15, and 17 – 22, reciting particular aspects of how selecting may be performed but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining… amounts to mere data gathering, recitation of providing …  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 10, 12 – 15, and 17 – 22, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 22; obtaining …, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); providing the first proper subset, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional elements:
Computer – page 20 line 23 – page 20, line 30 and also page 23, line 4 – line 20
Storage – page 20, line 10 – line 22
Computer program – page 21, line 1 – line 27
Machine learning – page 3, line 30 – page 4, line 10 and page 12, line 26 – page 13, line 4. It should be noted that the Specification does not disclose what “machine learning” models are used. The Examiner understands this omission from the MPEP 2163BII2, “Information which is well known in the art need not be described in detail in the specification.”
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 10, 12 – 15, and 17 – 22, additional limitations which amount to, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 8, 10, 11, 13 – 16, and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., U.S. Pre-Grant Publication 2009/ 0062623 in view of Pisner, U.S. Pre-Grant Publication 2020/ 00167694.
As per claim 1,
Cohen teaches a method comprising:
obtaining data characterizing a condition of a single patient under examination (paragraphs 28 from diagnostic equipment);
determining a first prompt for presentation to a user (paragraphs 30 and 31);
providing the first prompt for display to the user (paragraph 31, preliminary question);
obtaining a first user input characterizing a first response to the first prompt (paragraph 31);
determining, based on the first response to the first prompt, a second prompt for presentation to the user (paragraph 21, preliminary questions and secondary questions);
providing the second prompt for display to the user (paragraph 22, secondary questions);
obtaining a second user input characterizing a second response to the second prompt (paragraphs 23 – 25),
wherein at least one of the first prompt or the second prompt requires the user to provide an indication of a health status of the single patient (paragraphs 21 – 25 – The Specification only uses “health status” in paragraph 133 where no examples and not definition are provided.  The Examiner understands this broadly.);
selecting (paragraph 36 diagnoses - It should be noted that who selects or how a selection is made, are not claimed. The only claimed portion is the result), 
using the first user input and the second user input (paragraph 33 – 36 present the device), 
a proper subset of the data of the single patient (paragraph 33, potential medical conditions),
wherein the proper subset of the data characterizes to at least one specified condition of the single patient (paragraph 33, medical conditions), and 
wherein the proper subset is based at least in part on the health status of the single patient (Abstract); and
providing the proper subset of the data characterizing the at least one specified condition of the single patient for display to the user (paragraph 37), 
wherein the proper subset of the data is displayed in an interface without displaying non-selected portions of the data in the interface (paragraph 37, list of potential medications to treat the medical condition).
Cohen does not explicitly teach the method comprising:
obtaining brain data characterizing a brain of a single patient under examination;
selecting, 
a proper subset of the brain data of the single patient, 
wherein the proper subset of the brain data characterizes to at least one specified network of the brain of the single patient, and 
providing the proper subset of the brain data characterizing the at least one specified network of the brain of the single patient for display to the user, 
wherein the proper subset of the brain data is displayed in an interface without displaying non-selected portions of the brain data in the interface.
However, Pisner further teaches the method comprising:
obtaining brain data characterizing a brain of a single patient under examination (figure 1 and paragraph 44);
selecting, 
a proper subset of the brain data of the single patient (paragraph 34, specified by the user),
wherein the proper subset of the brain data characterizes to at least one specified network of the brain of the single patient (paragraph 34 – The Examiner notes that the Specification does not disclose what is required by considered a “specified network of the brain.” What the Applicant considers that they are excluding others from making and using is not disclosed.), and 
providing the proper subset of the brain data characterizing the at least one specified network of the brain of the single patient for display to the user (paragraphs 54 and 55 graphs based upon iterative analysis), 
wherein the proper subset of the brain data is displayed in an interface without displaying non-selected portions of the brain data in the interface (paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Cohen. One of ordinary skill in the art at the time of the filing would have added these features into Cohen with the motivation to deploy ensembles and hierarchies of network-generating workflows that can utilize multimodal, person-specific data to sample networks, extracted from that data, across a grid of network-defining hyperparameters (Pisner, Abstract).
As per claim 5, Cohen in view of Pisner teaches the method of claim 1 as described above.
Cohen further teaches the method  wherein one or more of the first prompt or the second prompt are one of:
a prompt to select a brain region;
a prompt to select a disease of the single patient (paragraph 20);
a prompt to select one or more symptoms of the single patient; or
a prompt to select a neurological deficit of the single patient.
As per claim 6, Cohen in view of Pisner teaches the method of claim 1 as described above.
Cohen further teaches the method comprising selecting, in response to the first user input and the second user input, one or more machine learning models (paragraph 23 neural network logic algorithm and one model – it should be noted that the Specification  uses the word “machine learning” many times but never provides an example of what machine learning is used.),

Cohen does not explicitly teach however, Pisner further teaches wherein each machine learning model has been configured through training to process first brain data characterizing a brain of a first single patient and generate a model output representing a prediction about the brain of the first single patient (paragraphs 27 – 29 the Specification does not describe the training process more than just the result as described here. What is meant by “configured through training..” is not disclosed. Also, the limitation above this is one or more models).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Cohen for the reasons as described above.
As per claim 7, Cohen in view of Pisner teaches the method of claim 6 as described above.
Cohen does not explicitly teach however, Pisner further teaches the method wherein the respective model outputs generated by one or more of the machine learning models characterize a likelihood that the single patient has a particular disease (paragraph 56 given individual's likelihood of Alzheimer's - what is meant by “characterize a likelihood” is not disclosed).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Cohen for the reasons as described above.
As per claim 8, Cohen in view of Pisner teaches the method of claim 1 as described above.
Cohen in view of, Pisner does not explicitly teach the method wherein the proper subset of the brain data is not more than 1/100th the size of the brain data (Paragraph 9 includes, “Using techniques described in this specification, a system can determine a subset of the brain data that is significantly smaller than the entire set of brain data, e.g., 1/100th, 1/1000th, or 1/10,000th the size of the entire set of brain data where the entire set represents all or most of the connections represented in a connectome (a map of neuronal connections in the brain). Since the initial “size of the brain data” is not first claimed, the actual requirement is left to guess. Second, as this feature describes a description “subset of the brain data is…,” the Examiner understands this limitation as an intended result. Third, this appears to be an arbitrary selection of a range MPEP 2144.04).
As per claim 10, Cohen in view of Pisner teaches the method of claim 1 as described above.
Cohen does not explicitly teach however, Pisner further teaches the method  further comprising generating a prediction about the health status of the brain of the single patient using the proper subset of the brain data (paragraph 58).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Cohen for the reasons as described above.
As per claim 11,
Cohen in view of Pisner teaches a system as described above in claim 1.
As per claim 13, Cohen in view of Pisner teaches the system of claim 11 as described above.
Cohen in view of Pisner further teaches the system as described above in claim 5.
As per claim 14, Cohen in view of Pisner teaches the system of claim 11 as described above.
Cohen in view of Pisner further teaches the system as described above in claim 6.
As per claim 15, Cohen in view of Pisner teaches the system of claim 11 as described above.
Cohen in view of Pisner further teaches the system as described above in claim 8.
As per claim 16,
Cohen in view of Pisner teaches a media as described above in claim 1.
As per claim 18, Cohen in view of Pisner teaches the media of claim 16 as described above.
Cohen in view of Pisner further teaches the media as described above in claim 5.
As per claim 19, Cohen in view of Pisner teaches the media of claim 16 as described above.
Cohen in view of Pisner further teaches the media as described above in claim 6.
As per claim 20, Cohen in view of Pisner teaches the media of claim 16 as described above.
Cohen in view of Pisner further teaches the media as described above in claim 8.
As per claim 21, Cohen in view of Pisner teaches the method of claim 1 as described above.
Cohen does not explicitly teach however, Pisner further teaches the method wherein determining the proper subset of the brain data characterizing the at least one specified network of the brain of the single patient comprises:
determining coordinates, in a three-dimensional coordinate system of the brain of the single patient, of the at least one specified network (paragraph 10); and
identifying one or more elements of the brain data that correspond to the determined coordinates (paragraph 52 nodes where the nature of the correspondence is not claimed).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Cohen for the reasons as described above.
The Examiner notes that these are inherent DICOM features.
Claims 2 – 4, 9, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., U.S. Pre-Grant Publication 2009/ 0062623 in view of Pisner, U.S. Pre-Grant Publication 2020/ 00167694, as applied to claims 1, 11, and 16 respectively above, and further in view of Lisi et a., U.S. Pre-Grant Publication 2020/ 0163609.
As per claim 2, Cohen in view of Pisner teaches the method of claim 1 as described above.
Cohen in view of Pisner do not explicitly teach however, Lisi further teaches the method 
wherein the brain data comprises connectomics data (Abstract)
the connectomics data comprising:
for each pair of regions comprising a first region and a second region from a plurality of regions of the brain of the single patient (figure 4 and paragraphs 150 – 153), 
a degree of correlation between brain activity in the first region and brain activity in the second region (figure 5 and paragraphs 162 – 164 - The originally filed Specification, including the claims do not include “degree of correlation.” This limitation was added with the amendment date 11/17/2020. Paragraph 2 does not explain what is determined. Paragraph 82 describes this as a mental step with paragraph 70 agreeing that the comparison is by the user. Therefore, the Examiner understands the “degree of correlation” as a statement of intended result of having the data being displayed).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Cohen in view of Pisner. One of ordinary skill in the art at the time of the filing would have added these features into Cohen in view of Pisner with the motivation to provide a brain activity analyzing method for realizing a biomarker using brain function imaging for neurological/mental disorders (Lisi, Abstract).
As per claim 3, Cohen in view of Pisner, further in view of Lisi teaches the method of claim 2 as described above.
Cohen in view of Pisner do not explicitly teach however, Lisi further teaches the method wherein the connectomics data comprises data representing a connectivity matrix comprising a plurality of columns and rows (paragraph 176 matrix data 306 of functional connections), wherein each column and each row corresponds to a respective region of the brain of the single patient (figure 4 - The Examiner reminds the Applicant that a brain is 3-dimensional and that a proper matrix will also include depth. Otherwise, the Applicant is claiming a slice which is inherent to DICOM. Also, how a matrix “corresponds” to each region is not disclosed.  Part of the same brain broadly corresponds).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Cohen in view of Pisner for the reasons as described above.
As per claim 4, Cohen in view of Pisner teaches the method of claim 2 as described above.
Cohen in view of Pisner do not explicitly teach however, Lisi further teaches the method 
wherein the connectomics data comprises data representing a connectivity matrix comprising a plurality of columns and rows (paragraph 196 – 204 ), and 
wherein the proper subset of the brain data comprises a proper subset of the plurality of columns and rows of the connectivity matrix (paragraph 231 – 237 figure 8, K-1).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Cohen in view of Pisner for the reasons as described above.
As per claim 9, Cohen in view of Pisner teaches the method of claim 1 as described above.
Cohen in view of Pisner do not explicitly teach however, Lisi further teaches the method wherein displaying the proper subset of the brain data in the interface comprises displaying one or more of:
one or more user options to change the proper subset of the brain data (figure 6 and paragraphs 176 – 178 The claim is to one or more of … one or more user options.  One choice and one option), or
one or more user options to select a machine learning model for processing the proper subset of the brain data.
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Cohen in view of Pisner for the reasons as described above.
As per claim 12, Cohen in view of Pisner teaches the system of claim 11 as described above.
Cohen in view Pisner, further in view of Lisi, teaches the system as described above in claim 2.
As per claim 17, Cohen in view of Pisner teaches the media of claim 16 as described above.
Cohen in view Pisner, further in view of Lisi, teaches the media as described above in claim 2.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., U.S. Pre-Grant Publication 2009/ 0062623 in view of Pisner, U.S. Pre-Grant Publication 2020/ 00167694, as applied to claim 1 above, and further in view of Vigh et al., U.S. Pre-Grant Publication 2021/ 0342655.
As per claim 22, Cohen in view of Pisner teaches the method of claim 1 as described above.
Cohen in view of Pisner do not explicitly teach however, Vigh further teaches the method wherein:
displaying the proper subset of the brain data in the interface comprises displaying a depiction of brain tracts of the at least one specified network of the brain of the single patient, the depiction being generated from the proper subset of the brain data (paragraph 34 subset by selected region and paragraph 40 generate).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Cohen in view of Pisner. One of ordinary skill in the art at the time of the filing would have added these features into Cohen in view of Pisner with the motivation to perform automatic segmentation of fiber tracts in an image data (Vigh, Abstract).
Response to Arguments
Applicant’s arguments, see Claim Rejections - 35 U.S.C. §112, filed 2/22/2022, with respect to claims 1 – 22 have been fully considered and are persuasive.  The 35 U.S.C. §112 rejection of claims 1 – 22 has been withdrawn. 
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 U.S.C. § 101
The Applicant states, “Applicant respectfully submits that a computerized method for determining a proper subset of brain data of a patient that characterizes a specified network of the brain is not a technique for managing personal behavior or relationships or interactions between people.” The invention is directed toward the interaction of a physician with a patient.
The Applicant states, “Applicant respectfully disagrees, and submits that the claimed techniques improve the technical field of medical data processing. Numerous improvements to this field are explained extensively in the Specification. See, e.g., pg. 2, lines 9-29.” The Applicant is entitled to his opinion.
The Applicant states, “For example, the claimed methods and systems allow a user interactively to provide data, based on a clinical observation of a patient, that the system can use, in combination with internal processing, to determine a subset of the single patient's brain data.” A potential intended usage is not a technological improvement.
The Applicant states, “Applicant submits that novel techniques for reducing the complexity/dimensionality of "a set of brain data characterizing the brain of a single patient [that] can often be incredibly large and complicated" represents an improvement to the technical field of medical data processing…” However, the Specification does not describe this as a technological improvement but rather an intended result of creating a subset.  A subset, a reduced set, will have less material in this by definition.   Please see the Applicant’s quotation of “proper subset.”
The Applicant states, “Accordingly, Applicant respectfully submits that the improvements to medical data processing as recited in the pending claims integrates any alleged judicial exception into a patent-eligible application.” If the Applicant had disclosed the actual machine learning techniques used and disclosed how the training was performed then the Examiner would agree. However, the Specification is written at a high level and in functional terms. The invention represents an application of an abstract idea to existing technology with all the improvements achieved by applying technology.
Claim Rejections - 35 U.S.C. § 103
The Applicant states, “Applicant respectfully submits that the cited portions of Lefkofsky and The Virtual Brain, either alone or in combination, do not disclose or suggest this feature of amended claim 1.” The Examiner has replaced the existing art. 
The Examiner further notes that the definition of “proper subset” is broad enough to include almost every subset as noted by the Specification never using that term.  
The difficulty of the Applicant to overcome the art rejection is the lack of specificity within the Specification. The Specification is written at a high level describing generic desired results.  The breadth is then claimed making it easy for the Examiner to apply art.  If the Applicant chooses to reply, it is not enough to state that the Examiner does not show a limitation but particularly point out where in the Specification a specific limitation is actually described.  Repetition of disclosure language into a claim does not describe how the limitation must be made and used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moturu et al.		Pub. No.: US 2017 /0000422		A method for evaluating cardiovascular health of a patient.
Kusuma et al. 		Pub. No.: US 2020 /0160985		Assist the scheduling of patient appointments and to balance resources such as medical healthcare ("HC") personnel, HC facility rooms within the medical practice building, and medical equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626